DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 26 January 2021 contains a reference that fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because JP 4865088 does not contain an English translation or an explanation of the relevance of the reference.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz (US 2015/0314682).

Regarding Claim 1 (Original), Ortiz teaches a virtual image display [construed as a 3D display] device [fig. 3 @28] configured to display information to a passenger on a vehicle [¶0024, “FIG. 5 is a perspective view of an embodiment of a vehicle display assembly configured to direct a 3D display toward a driver or a passenger”],
the virtual image display device [fig. 3 @28] comprising 
a first virtual image display unit [fig. 2 @20] configured to display a virtual image as the information [fig. 2 @20, ¶0016, “the second graphical display 20 may be configured to present 3D images to a vehicle occupant”], wherein the first virtual image display unit has 
a virtual image display portion [fig. 3 @30] configured to display the virtual image [¶0017, “the vehicle display assembly 28 includes a 3D display 30 configured to present a 3D image to a vehicle occupant (e.g., a driver or a passenger within the vehicle 10)”], and
a rotating unit [fig. 3 @32] configured to rotate the virtual image display portion [¶0017, “The vehicle display assembly 28 also includes an actuator 32 coupled to the 3D display 30 and configured to adjust an orientation of the 3D display relative to the vehicle occupant.  In certain embodiments, the actuator 32 includes one or more in a range [¶0015, “To view the image in three dimensions, the autostereoscopic 3D display is positioned substantially perpendicular to a line-of-sight of the vehicle occupant”] in which the virtual image is visually recognizable [¶0025, the vehicle display assembly may rotate the display in the direction 70 toward the second head 76, thereby enabling the second occupant to view images on the display in three dimensions. In addition, if the first head 74 is positioned at a different height than the second head 76, the vehicle display assembly may rotate the display in the direction 66 about the horizontal axis 68 to direct the display toward the second head 76”] by the passenger [¶0024, “the controller is configured to instruct the actuator to direct the 3D display toward the second head 76 while the second head 76 is directed toward the 3D display.  If both heads 74 and 76 are directed toward the display 30 at the same time, the controller may direct the display toward the driver (e.g., based on a predetermined priority)”].

Regarding Claim 2 (Original), Ortiz teaches the virtual image display device according to Claim 1, further comprising 
a second virtual image display unit [fig. 2 @14] configured to display a virtual image [¶0016, “the instrument panel 14 includes a first graphical display 18, the first graphical display 18 may be configured to present 3D images to a vehicle occupant] on a driver side of the vehicle [¶0014 teaches a vehicle occupant is a driver, fig. 2 teaches the instrument panel 14 and first 3D display is located facing driver].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Roche (US 11,232,645).  All reference is to Ortiz unless indicated otherwise.

Regarding Claim 3 (Original), Ortiz teaches the virtual image display device according to Claim 2
Ortiz does not teach the second virtual image display unit displays a human figure configured to read information accompanying display of the first virtual image display unit
Roche teaches a virtual image display unit [fig. 5 @106, col. 7 lines 25-46] displays a human figure [fig. 6A @608, col. 30 lines 43-45, “FIG. 11A is a flow diagram showing a routine 1100 illustrating aspects of a mechanism disclosed herein for generating animation based on inputted text.]  configured to read [col. 31 lines 44-57, “At 1114, the animation service 104A may output the audio data synchronized with output of combined animation sequences of the avatar that include the one or more first animation sequences and the one or more second animation sequences.  The output may include a virtual environment that includes at least one object in the virtual environment along with the avatar”] information [construed as received text] accompanying a virtual image 
Ortiz in view of Roche does not teach the human figure is displayed on the second virtual display unit configured to read information displayed on the first virtual display unit 
Before the application was filed providing the correct amount and type of information to the driver of an automobile without distracting the driver from maintaining visual awareness of the environment external to the automobile was a recognized problem. 
At the time there were a finite number of identified predictable potential solutions to the recognized problem.  To prevent visual distraction, one possible solution was to present visual information in a non-visual format so the driver could obtain desired information without affecting their visual scan of the exterior environment.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Tanneberger (US 2015/0212641).  All reference is to Ortiz unless indicated otherwise.

Regarding Claim 4 (Currently Amended) Ortiz teaches the virtual image display device according to Claim 1, wherein
the first virtual image display unit [fig. 3 @20] displays a virtual image [¶0016], and 
the rotating unit [fig. 3 @32] rotates the first virtual image display portion [fig. 3 @30] 
Ortiz does not teach display an operating unit as the virtual image, the virtual image display unit further includes a sensor configured to detect a position of a target approaching the operating unit, and a determining unit configured to determine whether the operating unit has been pressed down based on the position of the target detected by the sensor, and the sensor rotates with the virtual image display portion
display an operating unit [fig. 5a @190, ¶0077, “FIG. 5a thus shows a virtual operating element 190 which may, for example, be a virtual touch area, which is also referred to as a button”] as the virtual image, 
the virtual image display unit [fig. 4 @110] further includes a sensor [fig. 4 @120] configured to detect a position of a target approaching the operating unit, and 
a determining unit [fig. 3 @130] configured to determine whether the operating unit has been pressed down [fig. 6 @S130 (yes/no)] based on the position of the target [¶0056 teaches sensors detecting target in detection area 170 and fig. 3 illustrates the area of detection area 170] detected by the sensor [¶0083, “an attempt is then made to register a presence of the touch element 150 in the detection area 170.  In a step S120, a time period is measured accordingly for this purpose.  In a step S130, an attempt is made to register a touch.  If such a touch is registered here, the action associated with the touch is triggered or performed in a step S140, before the method ends in a step S150”], and 
the sensor [fig. 3 @120] rotates with [¶0062, “Thus, the sensors 120 can be implemented completely or partially as part of the touch-sensitive display elements 110”] the virtual image display portion [fig. 3 @110]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a touchless input device, as taught by Tanneberger, into the virtual display system taught by Ortiz, in order to prevent the touch input from being disturbed by motion of the motor vehicle (Tanneberger: ¶0025).

Claim 5 (Original), Ortiz in view of Tanneberger teaches the virtual image display device according to Claim 4, wherein
the sensor [Tanneberger: fig. 2 @120-2] is a depth sensor [sensors determine depth of target by determining if target is located in detection area fig. 4 @180 or fig. 4 @170] provided on an opposite side of the target [Tanneberger: fig. 2 @150] with the operating unit [Tanneberger: construed as surface of display unit fig. 2 @140] sandwiched.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Soh (US 2017/0322760) and Kuwabara (US 2006/0109197) All reference is to Ortiz unless indicated otherwise.

Regarding Claim 6 (Currently Amended), Ortiz teaches the virtual image display device according to Claim 1, wherein 
the first virtual image display unit [fig. 2 @20] is movable [¶0016, “Accordingly, the vehicle display assembly is configured to monitor the position of the occupant head, and to adjust an orientation of the display (e.g., the first display 18 and/or the second display 20) based on the occupant head position.”] in an inside [fig. 2 @12] of the vehicle [fig. 1 @10]
Ortiz does not teach the image display unit is movable in a longitudinal direction and a lateral direction 
Soh teaches a display unit [fig. 3A @210] is movable in a longitudinal direction [¶0131, “To solve this problem, the vehicle control device or the vehicle 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate means to move a passenger display unit from the front of a vehicle towards the rear seat of a vehicle, as taught by Soh, into the virtual image display taught by Ortiz, in order to move the display unit closer to passengers in the rear seat
Ortiz in view of Soh does not teach moving the display unit in a lateral direction
Kuwabara teaches moving a display unit [fig. 11A @201b] in a lateral direction [fig. 11B @201b illustrates lateral movement along tracks 202]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate means to move a passenger display unit laterally, as taught by Kuwabara, into the virtual image display taught by Ortiz in view of Soh, in order to provide a more flexible and convenient way to arrange vehicle display devices (Kuwabara: ¶0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner 

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694